Citation Nr: 0818311	
Decision Date: 06/04/08    Archive Date: 06/12/08

DOCKET NO.  06-22 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to an initial rating in excess of 50 percent 
for post-traumatic stress disorder (PTSD).  

3.  Entitlement to an effective date earlier than May 9, 
2001, for an increased disability rating of 50 percent for 
PTSD.  


REPRESENTATION

Appellant represented by:	John E. Howell, Attorney


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
October 1969.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in Buffalo, New York.  


FINDINGS OF FACT

1.  Bilateral hearing loss was not affirmatively shown to 
have had its onset during service; bilateral sensorineural 
hearing loss was not manifested to a compensable degree 
within one year from the date of separation from service; 
bilateral hearing loss, first diagnosed after service beyond 
the one-year presumptive period for bilateral sensorineural 
hearing loss as a chronic disease, is unrelated to an injury, 
disease, or event of service origin.

2.  For the entire rating period beginning on May 9, 2001, 
the veteran's PTSD has been manifested by occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as difficulty in understanding complex 
commands, impairment of short and long-term memory, impaired 
judgment, impaired abstract thinking, disturbances of 
motivation and mood, and difficulty in establishing and 
maintaining effective work and social relationships.

3.  There are no findings of symptoms such as speech 
intermittently illogical, obscure or irrelevant, near 
continuous panic or depression affecting the ability to 
function independently, appropriately or effectively, 
impaired impulse control (such as unprovoked irritability 
with periods of violence), spatial disorientation, neglect of 
personal appearance/hygiene, and an inability to establish 
and maintain effective relationships.

4.  The RO received the initial claim for service connection 
for PTSD on May 9, 2001; there is no earlier formal or 
informal claim of service connection for PTSD.  

5.  In an August 2003 rating decision, service connection was 
granted for PTSD, and a 30 percent rating was assigned from 
May 9, 2001, the date of receipt of the claim.  

6.  In a May 2006 rating decision, the RO increased the 
disability rating in effect for PTSD to 50 percent, also from 
the May 9, 2001, date.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss is not due to disease or injury 
incurred in or aggravated by active service, and service 
connection as a chronic disease may not be presumed to have 
been incurred during service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1137, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2007).

2.  For the entire rating period, beginning on May 9, 2001, 
the criteria for a disability rating of greater than 50 
percent are not met.  38 U.S.C.A. § 1155, 5102, 5102, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 4.130, Diagnostic Code (DC) 9411 (2007).

3.  The criteria for an effective date prior to May 9, 2001, 
for the assignment of an increased rating of 50 percent for 
PTSD have not been met.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107, 5110 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.114 (2007).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, numerous 
letters to the veteran from the RO dated in December 2002, 
January 2003, March 2006, and April 2007 specifically 
notified him of the substance of the VCAA, including the type 
of evidence necessary to establish entitlement to service 
connection on a direct and presumptive basis, and of the 
division of responsibility between the veteran and the VA for 
obtaining that evidence.  Consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), VA essentially satisfied 
the notification requirements of the VCAA by way of these 
letters by: (1) informing the veteran about the information 
and evidence not of record that was necessary to substantiate 
his claims; (2) informing the veteran about the information 
and evidence VA would seek to provide; (3) informing the 
veteran about the information and evidence he was expected to 
provide; and (4) requesting the veteran to provide any 
information or evidence in his possession that pertained to 
the claims.

Second, VA has made reasonable efforts to assist the veteran 
in obtaining evidence necessary to substantiate his claims.  
38 U.S.C.A. § 5103A (West 2002 & Supp. 2007).  The 
information and evidence associated with the claims file 
consist of the veteran's service treatment records, VA 
medical treatment records, private post-service medical 
treatment records, VA examinations, and statements from the 
veteran and his attorney representative.  There is no 
indication that there is any additional relevant evidence to 
be obtained by either VA or the veteran.

The Board further notes that adjudication of a claim for an 
earlier effective date from a grant of service connection is 
based upon evidence already in the claims folder; the 
resolution of the claim depends upon when certain document(s) 
were either received by VA and/or promulgated to the veteran.  
See generally 38 C.F.R. §§ 3.151, 3.155, 3.156, 3.157, 3.160, 
3.400 (2007).  This case also addresses whether a 
liberalizing law can afford an earlier effective date, but 
this question also pertains to the dates of receipt of 
certain documents by VA and/or promulgation of documents to 
the veteran.  Consequently, there is no additional 
development that can be conducted, examination performed, nor 
any other records which can be obtained, which would 
substantiate the veteran's claim.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

The United States Court of Appeals for Veterans Claims 
(Court) held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, to specifically include that a 
disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  In the present appeal, the veteran was 
provided with notice of this information in a letter dated in 
March 2006.  

Service Connection for Bilateral Hearing Loss

Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. § 1110 (West 2002 & Supp. 2007); 38 C.F.R. § 3.303 
(2007).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2007).  

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2007).  

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of a presumptive disease such as 
sensorineural hearing loss to a degree of 10 percent within 
one year from the date of termination of such service, 
establishes a rebuttable presumption that the disease was 
incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.307, 3.309 (2007).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.

Analysis

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The service treatment records show that on a September 1965 
pre-induction audiometric examination the threshold levels, 
in decibels, in the noted frequencies were:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0

25
LEFT
5
0
0

50

No hearing impairment was reported.  Hearing problems were 
not recorded during the veteran's military service and 
whispered voice testing at time of service discharge 
examination was 15/15.  

The veteran claims that his current bilateral hearing loss is 
due to inservice acoustic trauma.  He underwent VA 
audiometric examination in December 2002 which showed hearing 
loss.  He stated that he had experienced hearing impairment 
in both ears for 20 years.  He also reported inservice noise 
exposure through heavy equipment and weapon use.  (Note: This 
fact is corroborated by the veteran's service records which 
reflect that his military occupational specialty was an 
excavating specialist.)  The audiologist noted, however, that 
his civilian occupation as a heavy equipment operator also 
played a role.  He reported that he had sometimes used ear 
plugs.  

The veteran filed a claim for service connection in December 
2002.  

The veteran was afforded a VA audiometric evaluation in June 
2003.  The examiner reviewed the claims file.  She noted that 
review of the veteran's preinduction physical showed a 
moderate hearing loss at 4000 hertz, suggestive of a 
considerable high frequency hearing loss in the left ear at 
the time of admission into service.  She noted that hearing 
at time of separation was noted to be 15/15 in whispered 
voice testing.  She indicated that he reported that his 
hearing loss became noticeable 6-7 years prior to this exam.  
She further stated that there was no significant threshold 
shift in hearing at 4000 hertz when corrected for age in the 
left ear, although there was a 16 decibel shift in the right 
ear when corrected for age compared to the preinduction 
audiogram.  The examiner opined that, with his history of 24 
years of occupational noise exposure, his hearing loss was 
more likely to be related to his civilian noise exposure as a 
heavy equipment operator, rather than related to his military 
service.  

Additional records essentially pertain to other conditions.  

Although the audiometric test results at service entrance 
suggest that the veteran had a pre-existing hearing loss in 
the left ear, by virtue of the results yielding a finding of 
a 50 decibels loss at 4000 Hertz, there were no additional 
reports of hearing impairment during service, to include at 
time of service discharge.  Moreover, there was no clinical 
report of hearing impairment until 2002, over 20 years after 
service discharge.  

Accordingly, the isolated threshold finding of 50 decibels in 
the left ear at 4000 hertz at service pre-induction 
examination was not indicative of a chronic preexisting 
hearing loss in the left ear.  

The only medical opinion of record addressing whether there 
was a nexus between the veteran's current bilateral hearing 
loss with service is against the claim.  

The veteran's contentions as to etiology of this condition 
have been considered.  It is noted that he is competent as a 
lay person to report on that which he has personal knowledge.  
See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, 
there is no evidence of record that the veteran has 
specialized medical knowledge to be competent to offer 
medical opinion as to cause or etiology of the claimed 
disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

As the Board my consider only independent medical evidence to 
support its finding on a question of medical causation, not 
capable of lay observation, and as there is no favorable 
medical evidence to support the claim, the preponderance of 
the evidence is against the claim of service connection for 
bilateral hearing loss, and the benefit-of-the-doubt standard 
of proof does not apply.  38 U.S.C.A. § 5107(b).  

Rating in Excess of 50 Percent for PTSD

Increased Ratings

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2007); 
38 C.F.R. Part 4 (2007).  Separate rating codes identify the 
various disabilities.  38 C.F.R. Part 4.

In determining the current level of impairment, the 
disability must be considered in the context of the whole-
recorded history, including service medical records.  
38 C.F.R. §§ 4.2, 4.41 (2007).  The determination of whether 
an increased evaluation is warranted is based on review of 
the entire evidence of record and the application of all 
pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2007).  

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2007); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  

As the veteran expressed disagreement with the initial 
evaluations assigned, Fenderson v. West, 12 Vet. App. 119 
(1999) is applicable.  Fenderson contemplated "staged 
ratings" for discrete intervals based on changes in levels of 
symptomatology.  

Under the laws administered by VA, the Secretary shall 
consider all information and lay and medical evidence of 
record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 
2007); 38 C.F.R. § 4.3.

DC9411

Under the revised general rating formula for the evaluation 
of mental disorders, 38 C.F.R. § 4.130, Code 9411, effective 
November 7, 1996, PTSD is rated as follows:

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.-100 
percent

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals that interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.-70 percent

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. - 50 percent

The Global Assessment of Functioning (GAF) is a scale 
reflecting the "psychological, social, and occupational 
functioning in a hypothetical continuum of mental health- 
illness." [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th 
ed.), p.32.]  GAF scores ranging from 51 to 60 reflect 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co- workers).

Analysis

Private records dated in 1999 refer to the veteran having 
some anxiety.  PTSD was noted by VA in 2001.  VA records in 
2002 reflect that he experienced sleep disturbance and was 
said, irritable, and depressed.  In July 2002, he was 
oriented time three.  He was not suicidal.  He also had 
flashbacks.  He exhibited good impulse control, judgment, and 
insight.  He was described as moderately depressed.  

When examined by VA in June 2003, the veteran reported 
flashbacks of combat, insomnia, and avoidance behaviors.  He 
stated that is was hard for him to relax or have feelings of 
pleasure in life.  He reported that he was married but had 
few friends or interests.  The examiner described him as 
being appropriately dressed but with a low mood and with a 
pessimistic view of nature.  There were no delusional ideas 
and thought disorder was not present.  PTSD was the 
diagnosis.  The examiner estimated that the veteran's Global 
Assessment of Functioning (GAF) score was 60.  

Subsequently dated VA records reflect that the veteran 
received outpatient therapy and medication in treatment for 
his PTSD.  He was often tense and depressed and had 
nightmares.  

Additional VA examinations were conducted in May and June 
2006.  In May 2006, the veteran reported that he had good and 
bad days.  He complained of continued nightmares and 
intrusive thoughts about being back in Vietnam.  His 
nightmares occurred about 2 out of every 7 nights.  He was 
taking a medication which had helped.  He continued to work 
full-time operating heavy machinery, but he was tired of it 
since he had been doing it for over 30 years.  He also stated 
that his relationship with his wife continued to be strained.  
He preferred to be alone even though it led to more thoughts 
about Vietnam.  He admitted to some decrease in appetite, no 
energy, and did not participate in any activities that 
brought him joy.  He also admitted to some dizziness in the 
evening which had been going on for about a month.  He was 
seen by a physician on a monthly basis.  He denied any 
increased anxiety, psychotic symptoms, any auditory or visual 
hallucination, and any suicidal or homicidal ideations.  

On mental status examination, the veteran appeared his stated 
age of 60.  He was appropriate dressed and decently groomed.  
He was alert and cooperative throughout the interview.  He 
made good eye contact and had no involuntary movements.  He 
was oriented to time, place, and person.  There was no 
impairment of short term or long term memory.  There was no 
impairment of his attention or his concentration.  His mood 
was slightly depressed with constricted affect.  His thought 
formation was goal directed.  Overall, he exhibited good 
impulse control, judgment, and insight.  The examiner opined 
that the veteran's PTSD was stable on current pharmacotherapy 
regimen.  

On May 12, 2006, a VA examiner noted that the veteran arrived 
promptly for his scheduled appointment.  He remained sad and 
with depressed affect.  The veteran remained quite 
discouraged about his inability to work.  He was fully 
oriented times three.  The plan was for the veteran to be 
seen for cognitive behavioral, supportive, and educational 
treatment, every 2 to 3 weeks.  Later, on May 16, 2006, it 
was noted that the veteran continued to struggle with PTSD 
and depressive symptoms.  He denied any intent to take his 
life, but stated that he did not care anymore whether he 
lived or not.  

The veteran noted that he also had cardiac problems.  He 
acknowledged difficulty controlling his anger when he was 
provoked in social situations.  He tended to become irritable 
when he was around groups of people.  He discussed his 
tendency to hit someone if he was suddenly grabbed from 
behind.  He also expressed concerns about his work situation.  
He noted that he was currently on disability due to cardiac 
problems, but he also noted significant interpersonal 
problems with his coworkers due to PTSD and other mood 
related symptoms.  

On mental status exam, the veteran's grooming and hygiene 
were good.  He was attentive and appeared his stated age. His 
social interaction was reserved but appropriate.  He was 
fully oriented.  He stated that his mood was depressed, and 
his affect was moderately to severely depressed, but not 
teary or overtly suicidal.  He demonstrated fair insight and 
judgment.  He acknowledged suicidal ideation stating that he 
did not care whether he lived or not.  However, he denied any 
plan to harm himself or another.  

When seen by VA on March 9, 2007, the veteran complained that 
he still had nightmares.  It was noted, however, that he 
continued to benefit from attending the PTSD group.  He was 
not depressed and had no suicidal ideations.  On mental 
status exam, there were no involuntary movements, but there 
was mild psychomotor retardation.  He was oriented to time, 
place and person.  There was some impairment of his short 
term and long term memory and impairment of his attention and 
concentration.  He was able to abstract and did not have any 
auditory or visual hallucinations.  His mood was mildly 
dysphoric with a constricted affect.  Thought formation was 
goal directed, and his thought content had no delusions or 
obsessions or ruminative thoughts.  He denied having any 
suicidal or homicidal ideation, intent, or plan.  He 
exhibited good impulse control, judgment, and insight.  

The examiner's impression was of chronic PTSD.  While the 
veteran still had nightmares, he was coping better.  His 
symptoms were expected to continue and to wax and wane based 
on psychosocial stressors.  His medications were to continue 
and follow-up in 8 weeks was the plan.  

Reviewing the record, the Board finds that the veteran's PTSD 
was manifested by the following symptoms in the criteria for 
a 50 percent evaluation throughout the period inquestion: 
impairment of short-term and long-term memory, disturbances 
of motivation and mood, and considerable difficulty in 
establishing and maintaining effective work and social 
relationships.  

In finding that the veteran does not have the symptoms 
associated with a 70 percent evaluation, the Board notes that 
the evidence does not show that he has had speech that is 
intermittently illogical, obscure, or irrelevant, near 
continuous panic or depression affecting the ability to 
function independently, appropriately, or effectively, 
impaired impulse control (such as unprovoked irritability 
with periods of violence), spatial disorientation, a neglect 
of personal appearance/hygiene, and severe impairment in the 
ability to establish and maintain effective relationships.  
See DC 9411 (2007).  

Thus, based upon these facts as supported by the weight of 
both the medical record and lay statements, for the entire 
rating period in issue, the veteran's PTSD more nearly 
approximates the rating criteria for a 50 percent evaluation 
than it does a 70 percent evaluation, the next higher, under 
DC 9411.  The Board has duly considered staged ratings, 
pursuant to Fenderson, supra, but finds the 50 percent rating 
assigned appropriate for the entire rating period.

Accordingly, the preponderance of the evidence is against the 
claim for an initial evaluation for PTSD higher than the 50 
percent assigned, and the benefit-of-the-doubt doctrine does 
not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert 
v. Derwinski, supra.

Earlier Effective Date for 50 Percent Rating for PTSD

Earlier Effective Dates 

The provisions of 38 U.S.C.A. § 5110(a) state that, unless 
specifically provided otherwise, the effective date of an 
award based on an original claim, a claim reopened after 
final adjudication, or a claim for increase, of compensation, 
dependency and indemnity compensation, or pension, shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefor.  
The effective date of an award of disability compensation to 
a veteran shall be the day following the date of discharge or 
release if application therefor is received within one year 
from such date of discharge or release.  38 U.S.C.A. § 
5110(b)(1) (West 2002 & Supp. 2007).  

The provisions of 38 C.F.R. § 3.400 stipulate that, except as 
otherwise provided, the effective date of an evaluation and 
award of pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is later.  In the case of direct service 
connection, the effective date of an award is the day 
following separation from active service or date entitlement 
arose if a claim is received within 1 year after separation 
from service; otherwise, the date of receipt of claim, or the 
date entitlement arose, whichever is later.  38 C.F.R. § 
3.400(b)(2) (2007).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 C.F.R. § 3.151(a) 
(2007).  

The term "claim" or "application" means a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief of entitlement, to a 
benefit.  38 C.F.R. § 3.1(p) (2007).  "Date of Receipt" 
generally means the date on which a claim, information or 
evidence was received by VA.  38 C.F.R. § 3.1(r) (2007).  

The regulations also provide that a veteran may receive 
benefits by filing an informal claim, which is defined by 
'[a]ny communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
Department of Veterans Affairs, from a claimant...may be 
considered an informal claim."  38 C.F.R. § 3.155 (2007).  

Such an informal claim must identify the benefit sought; and, 
upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  Id.  

Analysis

The record reflects that the veteran's original claim for 
entitlement to service connection for PTSD was received on 
May 9, 2001.  Upon RO rating determination 
in August 2003, service connection was granted for PTSD, the 
date of receipt of the claim, and a 30 percent rating was 
assigned.  The veteran timely appealed this decision, and 
upon rating determination in May 2006, the 30 percent rating 
was increased to 50 percent, also from the date of receipt of 
the claim.  The veteran again appealed, contending that the 
50 percent rating should be granted from an earlier date.  

As indicated in the laws regulations above, the effective 
date of an evaluation and award of compensation based on an 
original claim, a claim reopened after a final disallowance 
or a claim for increase, will be the date of receipt of the 
claim or the date entitlement arose, whichever is the later.  
In cases involving direct service connection, the effective 
date will be the day following separation from active service 
or the date entitlement arose, if the claim is received 
within one year after separation from service.  Otherwise, 
the effective date will be the date of receipt of the claim 
or the date entitlement arose, whichever is later.  

In the case at hand, the veteran's original claim for service 
connection for PTSD was received on May 9, 2001.  This is 
more than one year following his discharge from service.  
Review of the record is negative for findings showing an 
informal or formal claim for service connection at any time 
prior to May 9, 2001.  

Thus, following the applicable laws and regulations, there is 
no legal basis for assigning an effective date for a 50 
percent rating prior to the date of the receipt of the claim 
on May 9, 2001.  There simply is no document dated prior to 
that date which can be construed as a claim for service 
connection for PTSD.  As such, under the law, the effective 
date can be no earlier than the date that the veteran filed 
his claim for service connection for PTSD and that date is 
May 9, 2001. 




ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.  

Entitlement to an initial rating in excess of 50 percent for 
PTSD is denied.  

Entitlement to an effective date earlier than May 9, 2001, 
for an increased disability rating of 50 percent for PTSD, is 
denied.  



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


